NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ALFREDO A. SALINAS and           )
GUADALOUPE SALINAS,              )
                                 )
           Appellants,           )
                                 )
v.                               )              Case No. 2D17-4902
                                 )
U.S. BANK TRUST, N.A.,           )
                                 )
           Appellee.             )
________________________________ )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Polk
County; Larry Helms, Judge.

Mark P. Stopa of Stopa Law Firm,
Tampa (withdrew after briefing), and
Latasha Scott of Lord Scott, PLLC,
Tampa (withdrew after briefing); Alfredo
A. Salinas, pro se, and Guadaloupe
Salinas, pro se.

Matthew A. Ciccio and Wm. David
Newman, Jr. (substituted as counsel
of record) of Aldridge Pite, LLP, Delray
Beach, for Appellee.


NORTHCUTT, Judge.

              Alfredo and Guadaloupe Salinas appeal the final judgment of foreclosure

entered in favor of U.S. Bank Trust, N.A. We affirm without comment on all issues

other than the attorney's fee award, which we reverse.
             The foreclosure judgment, entered after a nonjury trial, included an award

of attorney's fees based solely on an objected-to affidavit by the attorney for U.S. Bank

Trust. No other evidence was submitted in support of the claim for fees. An attorney's

fee award must be supported by expert testimony from an attorney who is not involved

in the underlying case. Raff v. Citimortgage, Inc., 272 So. 3d 859, 859 (Fla. 2d DCA

2019) (citing Sourcetrack LLC v. Ariba, Inc., 34 So. 3d 766, 768 (Fla. 2d DCA 2010)).

Accordingly, we reverse the attorney's fee award and remand with instructions to reduce

the amount of the final judgment by $14,341.60.

             Affirmed in part, reversed in part, and remanded.


SILBERMAN and ATKINSON, JJ., Concur.




                                           -2-